Citation Nr: 0602507	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
entitlement to service connection for sleep apnea and 
hypertensive cardiovascular disease.  The veteran filed a 
timely appeal of these determinations to the Board.

In October 2003, the Board remanded this claim for further 
development and adjudication.  This having been completed, 
the case is once again before the Board.  


FINDINGS OF FACT

1.  Sleep apnea did not have its onset during service.

2.  Hypertensive cardiovascular disease did not have its 
onset during service or within one year of service, and it is 
not related to an in-service disease or injury, or a service-
connected disorder.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.303, 
(2005).  

2.  Hypertensive cardiovascular disease was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in April 2004, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  

By way of a June 2001 rating decision, an October 2001 
Statement of the Case, and January 2003 and September 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well as the RO's 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the September 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
medical records, post-service VA and private medical 
treatment records, VA examinations in connection with his 
claims, and statements submitted by the veteran and his 
representative in support of his claims.  The Board also 
notes that this case has been remanded for additional 
development, to include a VA examination in connection with 
his hypertensive cardiovascular disease and for additional 
records from a former employer of the veteran.  A VA 
examination was afforded the veteran in January 2005 and 
after notice to the veteran, no additional records were 
associated with the veteran's file. 

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including cardiovascular disease and hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with sleep apnea 
and hypertensive cardiovascular disease.  Therefore, although 
the Board has reviewed the lay and medical evidence in 
detail, the Board will focus its discussion on evidence that 
concerns whether the veteran's conditions are related to his 
military service or in the case of hypertensive 
cardiovascular disease, a service-connected condition.  

With respect to the veteran's sleep apnea, the record 
reflects that the veteran was diagnosed with this condition 
in 1998, nearly thirty years after service.  However, the 
veteran is noted to have complained of sleep difficulties in 
service with complaints of daytime sleepiness and severe 
headaches.  

In May 2001, the veteran was given a VA examination in 
connection with his claims.  The examiner indicated that the 
veteran was being followed by the PVAMC Sleep Clinic for 
obstructive sleep apnea, that the veteran had been fitted 
with a CPAP apparatus and that, at the time, was considering 
surgery for this condition.  After examination, the veteran 
was diagnosed with, among other conditions, obstructive sleep 
apnea.  No opinion regarding a connection to service was 
offered.

In October 2002, the veteran's claims file was reviewed by 
the director of Clinical Pulmonary Medicine, at the 
Philadelphia VA Medical Center in order to determine whether 
it is likely that the veteran developed sleep apnea during or 
shortly after his service.  The examiner stated that he 
reviewed the veteran's claims file and observed that 
obstructive sleep apnea may go undiagnosed for long periods 
of time, even decades.  The examiner also noted that sleep 
apnea was not even recognized as a disorder until the 1960s 
and therefore indicated that it would not be reasonable to 
expect the veteran's condition to have been accurately 
diagnosed in service, even if it was present at that time.  
The examiner then recounted that the veteran's complaints in 
service consisted of severe headaches, nervousness, and 
insomnia, associated with drowsiness, but that there was no 
mention of apneas or snoring.  The examiner then indicated 
that there was nothing in the veteran's service records 
particularly suggestive of sleep apnea, and noted that 
obstructive sleep apnea is extremely rare in 20 year old men 
with normal body habitus (the veteran was indicated to be 158 
pounds in 1968, with weight rising to 247 when he was 
diagnosed), especially in the absence of severe micrognathia, 
hypothyroidism, or other predisposing features, none of which 
were noted to pertain to the veteran.  The examiner then 
offered his opinion regarding nexus to service and stated, 
"it is very unlikely that [the veteran] had sleep apnea at 
the time of service.  It is much more likely that that his 
insomnia and drowsiness were at that time related to severe 
stress, frequent intense tension headaches, and emerging 
PTSD.  Sleep apnea likely developed in later years with his 
marked weight gain and alcohol use."

With respect to the veteran's hypertensive cardiovascular 
disease, the veteran's service medical records do not reflect 
any complaints of or treatment for hypertension or a heart 
condition in service.  The veteran's blood pressure readings 
in service were 136/80 in May 1968, 135/80 in May 1969, and 
128/70 in June 1970.  The veteran's discharge examination 
indicated that the veteran was normal in all respects.  In 
addition, the record on appeal shows no complaints of or 
treatment for hypertension or a heart condition within one 
year of the veteran's discharge from service.  

In this case, the veteran contends that his hypertensive 
cardiovascular disease may be the result of his service-
connected PTSD.  In this regard, the record reflects that the 
veteran is service-connected for PTSD and is currently 
evaluated as 100 percent disabled.  

In order to determine whether the veteran's condition is 
related to service or his service-connected PTSD, the veteran 
was afforded a VA examination in January 2005.  A VA 
examination dated in May 2001 also provides information 
relevant to the veteran's claim.  

With respect to the May 2001 examination, the examiner noted 
that the veteran had a longstanding history of high blood 
pressure and was noted to have blood pressure of 180/130 at 
the time of the examination, and 140/80 in February 2001.  An 
echocardiogram dated in March 2000 indicated a mildly 
enlarged left ventricular cavity with severe concentric 
hypertrophy and hyperdynamic systolic function.  After 
examination, the veteran was diagnosed with, among other 
conditions, advanced hypertensive heart disease.  No opinion 
regarding a connection to service or his service-connected 
PTSD was indicated.

The veteran was again afforded a VA examination in connection 
with his hypertensive cardiovascular disease in January 2005.  
The examiner indicated that he reviewed the veteran's medical 
records and noted a history of hypertension and heart 
disease.  The veteran was then examined and diagnosed with 
coronary artery disease and history of congestive heart 
failure, hypertension , sleep apnea and PTSD.  With respect 
to his opinion regarding nexus to the veteran's service-
connected PTSD, the examiner stated that "[i]t is my medical 
opinion that the nature and etiology of the veteran's 
hypertensive cardiovascular disease is unrelated to his post-
traumatic syndrome."  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's sleep apnea 
and hypertensive cardiovascular disease are related to a 
disease or injury in service.  Here, the Board notes that 
there is no evidence in the record of hypertension or any 
heart condition in service or within one year of service.  
And while the veteran's service records do indicate problems 
with sleep during his time in the service, the October 2002 
examiner, who reviewed the veteran's records in connection 
with his claim, stated that it was very unlikely that the 
veteran had sleep apnea at the time of service and that this 
condition likely developed in later years with his marked 
weight gain and alcohol use.

In addition, the evidence is against a finding that the 
veteran's hypertensive cardiovascular disease is secondary to 
his service-connected PTSD.  In this regard, the Board notes 
that the January 2005 VA examiner, after examining both the 
veteran and his claims file in connection with his opinion, 
found that  "[i]t is my medical opinion that the nature and 
etiology of the veteran's hypertensive cardiovascular disease 
is unrelated to his post-traumatic syndrome." 

While the veteran may feel that his conditions are related to 
his service, as a layperson the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his conditions with 
his active duty service or with a service-connected 
disability, there is no basis upon which to establish service 
connection.  Service connection for sleep apnea and 
hypertensive cardiovascular disease must therefore be denied.  


ORDER

1.  Service connection for sleep apnea is denied.  

2.  Service connection for hypertensive cardiovascular 
disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


